                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION
                                LEXINGTON

CRIMINAL ACTION NO. 5:19-CR-00206-KKC

UNITED STATES OF AMERICA                                                        PLAINTIFF


V.                MOTION FOR AGREED PROTECTIVE ORDER



ROBERT MCCUNE,
JOHN EUBANKS,
TAMARICK VANOVER,
CLINTON PORTIS,
CEANDRIS BROWN,
JAMES BUTLER.
FREDERICK BENNETT, and
ETRIC PRUITT                                                                  DEFENDANTS

                                      *************

       The United States, through counsel, moves the Court to enter the attached Agreed

Protective Order, which will govern the handling of discovery materials the United States

will produce to the defense in this matter.

                                                    Respectfully submitted,

                                                    ROBERT M. DUNCAN, JR.
                                                    UNITED STATES ATTORNEY

                                              By:   s/ Andrew E. Smith
                                                    Assistant United States Attorney
                                                    260 W. Vine Street, Suite 300
                                                    Lexington, Kentucky 40507-1612
                                                    (859) 685-4849
                                                    andrew.e.smith@usdoj.gov
                            CERTIFICATE OF SERVICE

      On January 24, 2020, I electronically filed this document through the CM/ECF

system, which will send notice to counsel of record.

                                                /s/ Andrew E. Smith
                                                Assistant United States Attorney
